HAMLIN, Justice
(dissenting).
I have read the record in this case carefully. It has its own exceptional facts and circumstances, and, irrespective of whether the bequest or donation was onerous or remunerative, I am of the opinion that the decedent intended that her son, John Dixie Formby, be paid or remunerated — call it what one will — for the services rendered and medicine and provisions furnished her, which the evidence shows were about equal to the bequest to her son; otherwise, she would have changed her will, executed almost thirty-three years before her death.
Each case must be decided on the facts and circumstances shown to exist. Each case has a peculiar and separate life of its own. Problems of one case are not the problems of another.
It is my view that the opinion of the Court of Appeal correctly sets at rest the issues involved herein.
Therefore, I respectfully dissent from the ruling of this Court reducing the bequest of the testatrix to John Dixie Formby to the disposable portion — an undivided one-third interest in the property left by the deceased.